ORDER

PER CURIAM.
Movant Rhonda L. Brooks (“Movant”) appeals from the motion court’s judgment denying her post-conviction relief motion pursuant to Rule 24.035 without an eviden-tiary hearing. In her sole point on appeal, Movant argues the motion court erred in denying her relief without an evidentiary hearing because she alleged facts, not conclusively refuted by the record, that her plea counsel was ineffective because he failed to investigate her case or keep her informed regarding new developments in this case. Movant also argues counsel promised to keep news of her plea agreement out of the newspaper to induce her to plead guilty, which he did not do.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).